Citation Nr: 1224243	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a sinus disability. 

2.  Entitlement to service connection for a sinus disability to include as due to the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression. 

3.  Entitlement to service connection for a bilateral hearing loss disability to include as due to the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression. 

4.  Entitlement to service connection for tinnitus to include as due to the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression. 

5.  Entitlement to service connection for loss of teeth to include as due to the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression. 

6.  Evaluation of facial injury with residual tripod fracture of the left maxilla and zygoma depression, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from June 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a Board hearing at the RO in March 2012.  A transcript of the hearing has been associated with the record.

The issues of service connection for a sinus disability and evaluation of facial injury with residual tripod fracture of the left maxilla and zygoma depression, currently rated as noncompensable are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of service connection for a left eye disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 



FINDINGS OF FACT

1.  Service connection for a sinus disability was last denied in an April 2007 rating decision.  The Veteran did not perfect an appeal to that decision or submit new and material evidence within the one-year appeal period. 

2.  The evidence added to the record since the April 2007 decision denying service connection for a sinus disability is not cumulative or redundant of the evidence previously of record.

3.  A bilateral hearing loss disability was not manifest in service and is not otherwise attributable to service, nor was sensorineural hearing loss manifest within a year of separation.  

4.  A bilateral hearing loss disability is not due to a service- connected disability.

5.  Tinnitus was not manifest in service and is not otherwise attributable to service.  

6.  Tinnitus is not due to a service-connected disability.

7.  Loss of teeth was not manifest in service and is not otherwise attributable to service.  

8.  Loss of teeth is not due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying service connection for a sinus disability is final.  New and material evidence to reopen the claim for service connection for a sinus disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  A bilateral hearing loss disability is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Tinnitus is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).

6.  Loss of teeth was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  Loss of teeth is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in June 2006, August 2006 and March 2009.  Regarding the claim to reopen for a sinus disability, in the context of a claim to reopen, VCAA notice must include an explanation of (1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and (2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the RO provided the Veteran with the notice required under VCAA by letter dated in March 2009. 

Moreover, in March 2012, the Veteran was afforded a Board hearing.  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplemented VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). 

New and material evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In May 2006, the Veteran submitted a claim for service connection for a sinus disability.  In an April 2007 rating decision, service connection was denied.  The RO denied service connection on the basis that there was no evidence of a current disability and/or sufficient evidence to establish a relationship between the claimed disability and service.  The Veteran received notice of the denial in June 2006.  The Veteran did not perfect an appeal to that decision or submit new and material evidence within the one year appeal period.  

At the time of the last final denial, the record contained the Veteran's claim for compensation and a July 1998 private record showing an assessment of sinusitis. The Veteran's service treatment records which disclosed that he was involved in a car accident in May 1963 was also of record.  

Since the last final denial in April 2007, the Veteran was afforded a VA examination in April 2009.  The examination failed to disclose a sinus disability but revealed a diagnosis of mild allergic rhinitis.  Statements received from Dr. R in April 2009 and March 2012, related that the Veteran had a history of chronic sinusitis and continued medical treatment.  Dr. R indicated that the Veteran's sinusitis was due to his fracture of the left cheekbone in service.  The Veteran has also provided statements that he had sinus issues before 1998 but they worsened after that time.  He expressed that, though not severe, he had chronic sinusitis three to four times a year.  

Upon review of the record, the Board has determined that new and material evidence has been submitted to reopen the claim of service connection for a sinus disability.  The Veteran's claim for service connection was previously denied because it was found that there was no evidence of a current disability and/or sufficient evidence to establish a relationship between the claimed disability and service.  Since the last final denial, evidence has been submitted showing that the Veteran continues to be treated for sinusitis and that there is a link between the Veteran's claimed disability and service.  To that end, Dr. R has expressed that the Veteran had a history of chronic sinusitis and continues medical treatment, and that the Veteran's sinusitis was due to his fracture on the left cheekbone accident in service.  When viewed in the context of the reasons for the prior denial, the evidence is relative and probative of the issue at hand.  Furthermore, since the last final denial the Veteran has been granted service connection for a facial injury with residual tripod fracture of the left maxilla and zygoma depression.  He claims that his sinus disability is secondary to his service-connected disability.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened.  

Service connection

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006, the claims for service connection were filed after the amendment as such the current version of 38 C.F.R. § 3.310 is applicable to the claims on appeal.   

The threshold for normal hearing is from 0 to 20 decibels.  Hensely v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Board notes that the Veteran has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability, tinnitus and loss of teeth.  He claims his disabilities are secondary to his service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.  

Service treatment records reveal that the Veteran was involved in a car accident during service in May 1963.  During the May 1964 separation examination, audiometric examination disclosed normal hearing, clinical examination revealed normal findings for the ears, and the Veteran denied ear trouble.  

In the April 2009 VA audio examination, the Veteran was examined for complaints of hearing loss and tinnitus.  He denied military noise exposure except during basic training.  No exposure to occupational or recreational noise was reported.  Tinnitus with an onset of 10 years earlier was reported.  The tinnitus was constant and the circumstances of onset could not be established by the Veteran.  

Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
65
80
LEFT
55
60
65
70
75

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner related that tinnitus was as likely as not a symptom associated with the hearing loss.  The examiner stated that the Veteran's car accident occurred in May 1963 and that the separation audiometric evaluation in May 1964 showed normal hearing, bilaterally.  The examiner stated that no retroactive effect of hearing loss is expected as a result of a face trauma.  Therefore, he opined that the currently diagnosed hearing loss was not related to the service-connected face disability claimed as an injury to the left side of the face due to a car accident.  

In another April 2009 VA examination, conducted by a different examiner, the Veteran complained of hearing loss and tinnitus, progressive type, during the previous 10 years.  It was noted that he was attached to an Army security company but not exposed to military noise.  The VA examiner related that the separation examination report indicated normal hearing bilaterally and that no hearing loss was reported following the Veteran's in-service car accident.  Therefore, the VA examiner opined that the Veteran's bilateral hearing loss was not related to the car accident.  

In the April 2009 VA dental examination, the Veteran reported pain on the left side of his face.  He claimed that he had pain after eating and that he could not widen his mouth.  The Veteran expressed to the examiner that his loss of teeth was related to his service-connected injury of the left side of his face.  Examination revealed that the Veteran was missing teeth numbers 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 13, 15, 16, 17, 18, 19, 20, 29, 30, 31 and 32.  X rays were essentially negative with number 16 impacted and implants on number 7 and 10 area.  

The VA examiner found that symptoms and evidence of limitation of jaw movement did not correlate with the clinical findings.  No click sound was present on the left TMJ.  The examiner stated that there was no missing teeth during the accident and that the Veteran started to have extraction of his teeth 10 years earlier.  The examiner related that the Veteran was diagnosed as having diabetes mellitus II and was smoker from 1958 to 1978.  The examiner indicated that the diabetes in conjunction with the smoking history and poor oral hygiene is one of the main reasons for the missing teeth and not a fracture of the zygomatic bone.  The examiner related that the case was not contributory for the claimed condition.  

The Veteran has stated that during service he experienced trauma to the left side of his face which caused him pain and a tightness in his ears.  He indicated that his doctors told him that his hearing problems were related to his accident.  The Veteran did not recall exactly when his tinnitus started.  The Veteran has also stated that during service he experienced trauma to the left side of his face and that he lost two teeth because of the in-service event.  

After weighing the positive and negative evidence, the Board concludes that the more probative evidence is against the finding that the Veteran has a bilateral hearing loss disability, tinnitus and/or loss of teeth that is related to service.  

Initially, the Board finds against service connection on a direct basis.  Although the Veteran's contentions in the present claim are centered on a theory of secondary service connection, VA must also consider service connection for a bilateral hearing loss disability, tinnitus and loss of teeth on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  

To the extent that service connection is claimed on a direct basis to include an in-service car accident, the Board finds against the claim.  To that end, service treatment records are negative for any complaints, diagnoses and/or treatment for the ears and/or hearing loss.  At separation, the Veteran denied ear trouble and evaluation of the ears were normal.  Rather, post-service manifestations are not shown until decades after service.  When questioned about his tinnitus in April 2009, the Veteran reported an onset of 10 years earlier-not of in-service onset.  Also, the VA examiner opined that the Veteran's bilateral hearing loss was not related to his car accident in service as the separation examination report indicated normal hearing bilaterally and there was no hearing loss reported following the Veteran's in-service car accident.  It is also noted that the April 2009 VA examiner related that the Veteran did not have any missing teeth during the accident in service and he started to have extraction of his teeth 10 years earlier.  

A review of the record does not indicate, and the Veteran does not allege, that his bilateral hearing loss disability, tinnitus and loss of teeth are directly related to service.  Therefore, in the absence of any evidence in support thereof, service connection for a bilateral hearing loss disability, tinnitus and/or loss of teeth must be denied on a direct basis. 

Regarding service connection for the claims on a secondary basis, service connection is also denied.  Although the Veteran asserts that his hearing loss, tinnitus and loss of teeth are secondary to his service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression, the more competent and probative evidence is against such a finding.  

In this regard, the Veteran was examined by a VA medical professional in April 2009 for the purpose of obtaining an opinion regarding the relationship between his service-connected facial injury disability and his bilateral hearing loss and tinnitus.  In sum, the examiner found that the Veteran's tinnitus was "as likely as not" a symptom associated with the hearing loss.  He expressly concluded, however, that the currently diagnosed hearing loss was not related to the service-connected face disability claimed as an injury to the left side of the face due to a car accident.  He reasoned that no retroactive effect of hearing loss is expected as a result of a face trauma.  The April 2009 VA dental examiner also found that the case of the Veteran's loss of teeth was "not contributory for the claimed condition."  Rather, he related that the Veteran's diabetes mellitus II in conjunction with his smoking history and poor oral hygiene was one of the main reasons for the missing teeth and not a fracture of the zygomatic bone.  

The Board finds that the medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions on a review of the claims folder as well as a complete physical examination of the Veteran.  

The Board has considered the Veteran's statements regarding the etiology of his bilateral hearing loss disability, tinnitus and loss of teeth.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  Although the Board has considered the written statements of the Veteran to the extent that any such lay statements are being offered to answer the question of whether the Veteran's disabilities are related to his service-connected facial injury disability, such evidence is not probative.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative opinions on this medical matter.  

In sum, the evidence deemed most probative by the Board establishes that, though the Veteran has a bilateral hearing loss disability, tinnitus and loss of teeth, his current disabilities are not attributable to service or a service-connected disability.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claims are denied.  


ORDER

The application to reopen the claim for service connection for a sinus disability is granted.  

Service connection for a bilateral hearing loss disability to include on a secondary basis is denied.  

Service connection for tinnitus to include on a secondary basis is denied.  

Service connection for loss of teeth to include on a secondary basis is denied.  



REMAND

Having reopened the Veteran's claim for service connection for a sinus disability, the Board finds that further development is needed.  To that end, a July 1998 private record shows an assessment of sinusitis.  In his May 2006 claim for compensation, the Veteran reported problems with his sinuses.  When the Veteran was examined in February 2007, the nasal examination was normal.  

Examination in April 2009 failed to disclose a sinus disability but rather revealed a diagnosis of mild allergic rhinitis.  In statements received from Dr. R in April 2009 and March 2012, however, it was related that the Veteran had a history of chronic sinusitis and he continued medical treatment.  Dr. R indicated that the Veteran's sinusitis was due to his fracture on the left cheekbone accident in service.  The Veteran stated he had sinus issues before 1998 but they worsened after that time.  He expressed that, though not severe, he had chronic sinusitis three to four times a year.  

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Here, there is conflicting evidence of record as to whether the Veteran has a sinus disability.  In light of the Veteran's credible testimony and statements of Dr. R, however, the Board finds that another VA examination is warranted to determine whether the Veteran has a current sinus disability and, if so, whether the disability is related to his service-connected disability.  

Also, the Veteran has appealed the assignment of a noncompensable rating for facial injury with residual tripod fracture of the left maxilla and zygoma depression.  The Veteran has expressed that his disability is more severe than evaluated.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, we find that a VA examination is needed so that an accurate picture of the Veteran's disability can be obtained.  As the Veteran has not been afforded a VA examination in relation to his claim, a remand for such an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a sinus disability and, if so, whether it is related to his service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.  If a sinus disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's disability was caused or worsened by his service-connected facial disability with residual tripod fracture of the left maxilla and zygoma depression.  The claims folder must be available to the examiner.  A rationale is required for all opinions.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his facial disability with residual tripod fracture of the left maxilla and zygoma depression.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The applicable rating criteria should also be provided to the examiner.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


